DAUKSCH, Judge.
This is an appeal from an order requiring appellant to pay attorney’s fees to attorney Charles Cino who represented appellee in the trial court. Because the order was entered without notice to appellant and without giving appellant an opportunity to be heard and because attorney Cino has signed a motion saying ”... Appellee does not oppose the position of Appellant, and will not file responsive brief or pleading in *711opposition ...” we quash the order awarding fees.
ORDER QUASHED.
ORFINGER and COWART, JJ., concur.